Citation Nr: 1757689	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

 3.  Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

 The Veteran had active military service from January 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in an August 2014 statement, he withdrew his request for a Board hearing.  Even so, in a September 2016 letter, the Veteran was advised that he had been scheduled for a Board hearing in October 2016.  Thereafter, in an October 2016 telephone call, he again indicated that he no longer wished to have a hearing and requested that a decision be made based on the evidence of record.  Therefore, the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.704 (e) (2017).

In December 2016, the Board remanded these issues and the issue of entitlement to service connection for tinnitus for additional development.  Subsequently, in a July 2017 rating decision, the RO granted service connection for tinnitus.  As a result, this issue is no longer on appeal.

The issue of entitlement to outpatient dental treatment has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an initial compensable rating for left ear hearing loss and entitlement to service connection for a dental disorder for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current right ear hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for a right ear hearing loss disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. §1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran's November 1970 enlistment examination audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
n/a
10
LEFT
0
10
0
n/a
0


The Veteran's October 1974 separation examination audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
0
LEFT
15
10
0
0
0

The Veteran underwent a VA examination in May 2010.  The examiner noted that military noise exposure was conceded as the Veteran served as a Security Specialist in the Air Force where he guarded jet tankers that were refueling while in England.  The examiner noted that the Veteran's separation examination revealed normal hearing for the right ear through 6K Hz.  The examiner concluded that the Veteran's bilateral hearing loss and tinnitus were not caused by his military noise exposure.

The Board parenthetically notes that an August 2010 rating decision granted service connection for left ear hearing loss based on the findings of the May 2010 VA examination. 

The Veteran underwent a VA examination in March 2017.  The examiner noted that the Veteran's November 1970 entrance examination showed hearing within normal limits bilaterally while the October 1974 separation examination showed hearing within normal limits in both ears except for a mild loss at 6K Hz in the left ear.  The examiner opined that it was less likely than not that the Veteran's current right ear hearing loss was caused by or the result of an event in military service.  The examiner noted that the Veteran's enlistment and separation examinations showed hearing within normal limits with no significant positive shift in hearing thresholds.  The examiner also noted that the Veteran's MOS of Security Specialist had a high probability for noise exposure when he opined that the Veteran's left ear hearing loss and tinnitus were as likely as not related to his military noise exposure.   

The record shows that the Veteran currently has right ear hearing loss for VA compensation purposes.  The first element of evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current right ear hearing loss disability is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of hearing loss.  However, when considering the circumstances of the Veteran's service, he was undoubtedly exposed to some noise in service.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for right ear hearing loss is warranted.  In support of this conclusion, the Board notes that the Veteran's conceded in-service noise exposure was sufficient to result in a grant of service connection for left ear hearing loss in an August 2010 rating decision.  This grant was based on the positive nexus opinion of the May 2010 VA examiner who expressly conceded in-service noise exposure.  Additionally, the Veteran's conceded in-service noise exposure was also sufficient to result in a grant of service connection for tinnitus in a July 2017 rating decision which was based on the positive nexus opinion of the March 2017 VA examiner who expressly conceded in-service noise exposure.

The Board acknowledges that the May 2010 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by his military noise exposure and that the March 2017 VA examiner opined that it was less likely than not that the Veteran's right ear hearing loss was caused by or the result of his military service.

The Board again notes, however, that the August 2010 rating decision granted service connection for left ear hearing loss based on the findings of the May 2010 VA examination which concluded that the Veteran's bilateral hearing loss and tinnitus were not caused by his military noise exposure.

Additionally, the negative nexus opinions that were provided by the May 2010 and March 2017 VA examiners appear to be based solely on the absence of documented right ear hearing loss disability in the Veteran's service treatment records as the examiners specifically noted that the Veteran's right ear hearing was normal on his enlistment and separation examinations.  The Board finds that these examinations are inadequate.  The absence of documented hearing loss is service is not fatal to a service connection claim for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, the Board again notes the July 2017 decision which granted service connection for tinnitus which was based on the positive nexus opinion of the March 2017 VA examiner.  The fact that the Veteran has been diagnosed as having tinnitus as a result of his in-service noise exposure and granted compensation for tinnitus adds to the credibility of the Veteran's contention that his right ear hearing loss disability is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. With regard to the latter, the evidence of record reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Ch. 85, Inner Ear.

Additionally, while the March 2017 VA examiner opined that the Veteran's right ear hearing loss was not a result of in-service noise exposure, he again indicated that the Veteran's tinnitus and left ear hearing loss were related to in-service noise exposure and also noted that the Veteran's MOS of Security Specialist had a "high probability for noise exposure".

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current right ear hearing loss disability that was caused by his service.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a right ear hearing loss disability is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

Regarding the Veteran's claim for entitlement to an initial compensable rating for left ear hearing loss, as service connection for right ear hearing loss has been granted above, the Board finds that it would be premature to adjudicate the claim for an initial compensable rating for left ear hearing loss without reconsideration of the issue by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Evaluation of the Veteran's left ear hearing loss is inextricably intertwined with that of his now service-connected right ear hearing loss.  Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, as the Board has granted service connection for right ear hearing loss, the AOJ must adjudicate the rating for such disability in the first instance, in conjunction with the left ear hearing loss claim.

Regarding the Veteran's claim for entitlement to service connection for a dental disorder for compensation purposes, as noted above, the Board remanded this matter in December 2016 for further development.  The December 2016 remand instructions specifically indicated that with regard to loss of teeth, the examiner should specifically state whether such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.

Per the December 2016 Board remand instructions, the Veteran underwent a VA examination in March 2017.  The examiner indicated that there was no objective evidence to support a diagnosis at this time.  With regard to the Veteran's loss of teeth, the examiner specifically indicated that the cause of the Veteran's loss of teeth was unknown as there was no evidence found in the record as to the cause of the loss teeth and why they needed to be extracted.  The examiner concluded that he was unable to provide an opinion as to the cause of the Veteran's loss of teeth.

The Board notes that while the Veteran underwent a VA examination in March 2017, the VA examiner specifically indicated that he was unable to provide an opinion as to the cause of the Veteran's loss of teeth.  As noted above, the December 2016 Board remanded instructions indicated that with regard to loss of teeth, the examiner should specifically state whether such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AOJ should rate the Veteran's newly service-connected right ear hearing loss, which will need to be rated in conjunction with the service-connected left ear hearing loss, as bilateral hearing loss.

3.  The Veteran should be afforded a VA dental examination with a medical professional of appropriate expertise to determine the nature and etiology of any current dental disorder.  

The examiner should identify all current dental disorders.  In this regard, the examiner is requested to indicate whether there is osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss (or a portion thereof), nonunion, or malunion of the mandible; limited motion of temporomandibular articulation, loss of the ramus; loss of the condyloid process; loss of the coronoid process; loss (or a portion thereof) of the hard palate; loss (or a portion thereof), nonunion, or malunion of the maxilla; and/or loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity.  

With regard to loss of teeth, the examiner should specifically state whether such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.

The examiner should note the opinion of the March 2017 VA examiner who concluded that he was unable to provide an opinion as to the cause of the Veteran's loss of teeth.

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


